Citation Nr: 1516808	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2012, the RO continued a 10 percent rating for a left wrist disability and denied service connection for a low back disability.  The Veteran did not appeal this decision and these issues are not for consideration.  

The Veteran was scheduled for a Central Office hearing in January 2014.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the hearing was canceled by the Veteran.  The Board notes though that the notice as to the scheduled hearing was returned to the Board with the handwritten statement "Return to Sender".  VA sent the notice to the Veteran's last known address, which was listed on the July 2013 VA Form 9.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  There is no burden on the part of the VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, the Board finds that VA does not have a further duty to provide notice or another opportunity for a hearing.

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran does not have a current right knee disability related to active service or events therein; and there is no evidence of right knee arthritis within one year following discharge from service.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By letter dated in January 2011, VA notified the Veteran of the evidence needed to substantiate a service connection claim.  The Board acknowledges that this letter was returned to sender, despite being mailed to the last known address at that time.  Nonetheless, in February 2012, VA sent another VCAA letter, which was not returned to sender.  While this letter concerned a different claim, it still provided notice as to the evidence needed to substantiate a claim for service connection, to include notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the June 2013 statement of the case, which specifically set forth the regulation pertaining to VA assistance in developing claims.  See 38 C.F.R. § 3.159 (2014).  Under the circumstances of this case, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided a VA joints examination in March 2011.  This examination is adequate as concerns the claimed right knee condition and further examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

In April 2011, the RO denied service connection for a right knee disability.  The Veteran disagreed with the decision and perfected this appeal.  In his July 2013 VA Form 9, the Veteran stated that he had continuous problems with his right knee but that he did not complain.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, however, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service treatment records show that the Veteran was seen in August 1982 with complaints of right knee pain for 24 hours.  He injured it while playing football.  Assessment was rule out medial collateral ligament (MCL) injury right knee.  He was seen September 1982 for follow up of right knee pain, MCL strain.  Assessment was resolving mild MCL strain.  A separation examination is not of record.  

On review, the right knee MCL strain appears to have been acute and transitory and resolved.  A chronic right knee disability was not shown during service and there is no evidence of arthritis noted during service or within the one year period following discharge from service.  The Board acknowledges the complaints of continuing symptoms but under the circumstances of this case, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Thus, the remaining question is whether he has a current right knee disability related to active service.  

The Veteran underwent a VA joints examination in March 2011.  He reported that he fell when he was in the military and was diagnosed with an MCL strain.  He was given bed rest and medication and it resolved.  He stated that he now gets discomfort but was not specific as to what causes it.  It was further noted that he was a very poor historian.  X-rays showed no evidence of acute displaced fracture or dislocation and no significant degenerative joint disease.  Following physical examination, assessment was right knee, normal exam.  The examiner stated that the right knee was not related to service.  This was based on the fact that he had a normal right knee exam.  The examiner further noted that the MCL sprain/strain during service resolved and there were no further complaints during his military career.  

An October 2011 VA medical record shows complaints of right knee pain.  It was noted that the Veteran had been scheduled for further evaluation of his complaints but that he no-showed to scheduled appointments.  

As set forth, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The March 2011 VA examiner did not provide any diagnosis pertaining to the knee.  Without current disability, service connection cannot be granted.  See Brammer.

In making this determination, the Board acknowledges the Veteran's reports of continuing and current knee pain.  He is competent to report pain, but such complaints, without underlying disease or injury do not warrant service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (generally, pain alone is not a disability).  Additionally, the Veteran's subjective complaints do not outweigh the objective evidence as set forth. 

On review, the record simply does not contain evidence showing that the Veteran currently has a right knee disability related to active service or events therein.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disability is denied.  


REMAND

In April 2011, the RO denied service connection for chronic right shoulder subluxation.  The Veteran disagreed with the decision and perfected this appeal.  

Review of service treatment records shows that on examination for enlistment in September 1979, the upper extremities were marked as normal and abnormal.  There is a handwritten notation, but it is illegible.  The Veteran, however, denied a painful or "trick" shoulder on the accompanying report of medical history.  Resolving reasonable doubt in his favor, he is presumed sound as to the right shoulder.  See 38 C.F.R. § 3.304(b) (2014).  Service treatment records show that he was seen on multiple occasions for a chronic subluxating right shoulder.  

On VA joints examination in March 2011, the examiner stated that the right shoulder condition was less likely as not due to service.  This was based in part on the fact that the Veteran stated this had been going on prior to entering service and the examiner did not believe that any specific incidents in the military made his shoulder any worse.  

The Veteran underwent another examination in April 2013.  At that time, he was diagnosed with right shoulder recurrent subluxation and right shoulder degenerative joint disease.  The examiner opined that the right shoulder recurrent subluxation was not due to, caused by, permanently worsened by, or otherwise related to his time in the military.  

Because the claims folder was unavailable for review in April 2013, additional examination was conducted in May 2013.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner provided the following rationale:

I have reviewed the C-file, the SMR, the C&P exam that I conducted on 4/25/13, the C&P exam from 2011 and my notes from speaking with the Veteran in April 2013.  During that evaluation, the Veteran stated that his shoulder started popping out with wrestling and boxing, but that he did not do either of these after entering the service.  He is therefore stating that the recurrent subluxations began prior to entering the service.  The fact that a shoulder problem is not noted on the entrance physical does not change the Veteran's reported history, it simply indicates that the shoulder did not subluxate during the exam. 

In addition, there is also no indication that his pre-existing shoulder problem was permanently worsened or aggravated by his time in service.  

I am therefore forced, once again, to opine that his right shoulder recurrent subluxation was not due to, caused by, permanently worsened by, or otherwise related to his time in the military, his entrance exam notwithstanding.  

The examiner further stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression in service.  In support of this opinion, the examiner referred to the rationale above.  

The Board acknowledges the examiner's statements as to the Veteran's reported history; however, in cases where the disease or injury at issue is not "noted" on the entrance examination, a very specific standard is for application.  That is, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

The above-referenced report used the same rationale for Wagner aggravation as for direct service connection and on review, it is insufficient for rebutting the presumption of soundness.  Thus, the claim must be remanded for an addendum.    

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2013 VA opinion for addendum.  The claims folder, any relevant electronic records, and a copy of this remand must be available for review.  If the May 2013 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  Additional physical examination is not needed unless specifically requested by the examiner.  

The examiner is requested to again review the evidence and respond to the following questions.  

(a) Did a right shoulder disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?  

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  

(b) If a right shoulder disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If a right shoulder disability did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that any current right shoulder disability is directly related to active service or events therein.

A complete rationale should be provided for any opinion offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


